Case 8:20-cv-00702-JVS-ADS Document 28-12 Filed 07/13/20 Page 1 of 10 Page ID
                                   #:596




                      EXHIBIT 11
Case 8:20-cv-00702-JVS-ADS
            Case: 14-147   Document:
                            Document2228-12Page:
                                             Filed
                                                 1 07/13/20
                                                     Filed: 10/09/2014
                                                              Page 2 of 10 Page ID
                                     #:597




                              NOTE: This order is nonprecedential.


                United States Court of Appeals
                    for the Federal Circuit
                                    ______________________

               IN RE GOOGLE INC., SAMSUNG ELECTRONICS
               CO., LTD., SAMSUNG ELECTRONICS AMERICA,
                INC., AND SAMSUNG TELECOMMUNICATIONS
                               AMERICA, LLC,
                                  Petitioners.
                            ______________________

                                           2014-147
                                    ______________________

                 On Petition for Writ of Mandamus to the United
             States District Court for the Eastern District of Texas in
             Nos. 2:13-cv-00894-JRG and 2:13-cv-00900-JRG, Judge J.
             Rodney Gilstrap.
                 ---------------------------------------------------------------------------
               IN RE HTC CORPORATION AND HTC AMERICA,
                                                INC.,
                                            Petitioners.
                                    ______________________

                                           2014-148
                                    ______________________

                 On Petition for Writ of Mandamus to the United
             States District Court for the Eastern District of Texas in
             No. 2:13-cv-00895-JRG, Judge J. Rodney Gilstrap.
                 ---------------------------------------------------------------------------
                IN RE ASUSTEK COMPUTER, INC. AND ASUS
                       COMPUTER INTERNATIONAL, INC.,
                                            Petitioners.




                                           EXHIBIT 11
                                            Page 73
Case 8:20-cv-00702-JVS-ADS
            Case: 14-147   Document:
                            Document2228-12Page:
                                             Filed
                                                 2 07/13/20
                                                     Filed: 10/09/2014
                                                              Page 3 of 10 Page ID
                                     #:598


             2                                                       IN RE GOOGLE INC.




                                    ______________________

                                           2014-149
                                    ______________________

                 On Petition for Writ of Mandamus to the United
             States District Court for the Eastern District of Texas in
             No. 2:13-cv-00894-JRG, Judge J. Rodney Gilstrap.
                 ---------------------------------------------------------------------------
             IN RE LG ELECTRONICS, INC., LG ELECTRONICS
             U.S.A., INC. AND LG ELECTRONICS MOBILECOMM
                                           U.S.A., INC.,
                                            Petitioners.
                                    ______________________

                                           2014-150
                                    ______________________

                 On Petition for Writ of Mandamus to the United
             States District Court for the Eastern District of Texas in
             No. 2:13-cv-00898-JRG, Judge J. Rodney Gilstrap.
                 ---------------------------------------------------------------------------
               IN RE ZTE CORPORATION AND ZTE (USA) INC.,
                                            Petitioners.
                                    ______________________

                                           2014-151
                                    ______________________

                 On Petition for Writ of Mandamus to the United
             States District Court for the Eastern District of Texas in
             No. 2:13-cv-00901-JRG, Judge J. Rodney Gilstrap.
                              ______________________

                                        ON PETITION
                                    ______________________
             Before O’MALLEY, WALLACH, and HUGHES, Circuit Judges.




                                           EXHIBIT 11
                                            Page 74
Case 8:20-cv-00702-JVS-ADS
            Case: 14-147   Document:
                            Document2228-12Page:
                                             Filed
                                                 3 07/13/20
                                                     Filed: 10/09/2014
                                                              Page 4 of 10 Page ID
                                     #:599


              IN RE GOOGLE INC.                                      3



             O’MALLEY, Circuit Judge.
                                    ORDER
                 These petitions for a writ of mandamus from orders of
             the United States District Court for the Eastern District
             of Texas denying motions for a stay of proceedings or,
             alternatively, transfer of venue put forth similar argu-
             ments that require us to determine how these related
             cases should proceed.
                                   BACKGROUND
                  These petitions arise out of five complaints filed by
             Rockstar Consortium US LP and Mobilestar Technologies,
             LLC (“Respondents”), in the Eastern District of Texas
             naming as defendants Samsung Electronics Co., Ltd. et
             al. (“Samsung”), ASUS Computer International, Inc. et al.
             (“ASUS”), ZTE Corporation et al., HTC Corporation et al.,
             and LG Electronics, Inc. et al. (along with Google, Inc.
             (“Google”) referred to collectively as “Petitioners”).
                 With the exception of ASUS, which was not accused of
             infringing U.S. Patent No. 6,333,973 (the “’973 patent”),
             the complaints assert infringement of seven patents: U.S.
             Patent Nos. 5,838,551 (the “’551 patent”); the ’973 patent;
             6,128,298; 6,037,937 (the “’937 patent”); 6,463,131 (the
             “’131 patent”); 6,765,591 (the “’591 patent”); and
             6,937,572. Except for the ’551 patent, the patents are
             largely directed to software functionalities implemented
             on a general-purpose computing device.
                 Though Google was not initially named as a party in
             any of these actions, it supplied each defendant with
             operating system software (“Android”) used in the accused
             devices and all six complaints alleged infringement based
             on certain “mobile communication devices having a ver-
             sion (or an adaption thereof) of Android operating sys-
             tem.” See, e.g., Complaint at 5, Rockstar Consortium US
             LP v. Samsung Elecs. Co., Ltd., No. 2:13-cv-00900 (E.D.
             Tex. Oct. 31, 2013), ECF No. 1.




                                   EXHIBIT 11
                                    Page 75
Case 8:20-cv-00702-JVS-ADS
            Case: 14-147   Document:
                            Document2228-12Page:
                                             Filed
                                                 4 07/13/20
                                                     Filed: 10/09/2014
                                                              Page 5 of 10 Page ID
                                     #:600


             4                                         IN RE GOOGLE INC.




                  On December 23, 2013, Google filed a complaint in the
             Northern District of California, stating that “Rockstar’s
             litigation campaign has placed a cloud on Google’s An-
             droid platform” and “threatened Google’s business and
             relationships with its customers and partners, as well as
             its sales of Nexus-branded Android devices[.]” Complaint
             at 2, Google Inc. v. Rockstar Consortium US LP, No. 4:13-
             cv-05933 (“California Action”) (N.D. Cal. Dec. 23, 2013),
             ECF No. 1.
                 Google’s complaint sought a declaration that “any ver-
             sion of Google’s Android platform” and its own devices,
             the Nexus 5, Nexus 7, and Nexus 10, “do not infringe” the
             seven patents. Id. at 6, 13. In response to the complaint,
             Respondents counterclaimed, seeking a judgment that
             Google’s Nexus line of products infringed all seven of the
             patents at issue in the Texas actions. Google answered
             those charges by alleging that all seven patents were
             invalid and unenforceable.
                 Shortly thereafter, Respondents amended their com-
             plaint against Samsung in the Eastern District of Texas
             to include Google as a defendant. As amended, Respond-
             ents’ complaint alleged that Samsung infringed all seven
             patents and that Google infringed the ’937, ’131, and ’591
             patents.
                  Respondents also moved to transfer or dismiss the
             California action. On April 17, 2014, the Northern Dis-
             trict of California denied that motion, finding that “[t]he
             vast majority of the claims brought in the [Texas] actions
             appear to be targeted specifically at Android features,”
             “the determination of the infringement issues here would
             likely be dispositive of the other cases,” and the Northern
             District of California would be more convenient to try the
             matter. California Action, slip op. at 22 n.10, 24, 28 (N.D.
             Cal. Apr. 17, 2014).
                 Citing the Northern District of California’s decision,
             Petitioners asked the Eastern District of Texas to stay




                                    EXHIBIT 11
                                     Page 76
Case 8:20-cv-00702-JVS-ADS
            Case: 14-147   Document:
                            Document2228-12Page:
                                             Filed
                                                 5 07/13/20
                                                     Filed: 10/09/2014
                                                              Page 6 of 10 Page ID
                                     #:601


              IN RE GOOGLE INC.                                           5



             proceedings or transfer the actions to California, arguing
             that proceeding with Respondents’ infringement actions
             would result in wasteful and duplicative litigation. The
             Eastern District of Texas disagreed with Petitioners and
             denied their motions. 1 These petitions followed.
                                      DISCUSSION
                  The Supreme Court has repeatedly observed that un-
             der the doctrine of comity, when cases involving substan-
             tially overlapping issues are pending before two federal
             district courts, there is a strong preference to avoid dupli-
             cative litigation. Colo. River Water Conservation Dist. v.
             United States, 424 U.S. 800, 817 (1976); Kerotest Mfg. Co.
             v. C-O-Two Fire Equip. Co., 342 U.S. 180, 183 (1952).
             That rule reflects an elementary principle of “wise judicial
             administration.” Id.
                 Those principles apply with full force here. Respond-
             ents themselves have asserted that the proceedings
             involve substantially the same controversy. See Motion to
             Dismiss at 19, California Action, (N.D. Cal. Jan. 23,
             2014), ECF No. 20 (“Entertaining duplicative suits here
             ‘would serve no purpose of judicial administration and
             would risk inconsistent rulings . . . .’”); id. at 17 (“Google’s
             complaint . . . is effectively duplicative of the first-filed
             Texas Actions.”).
                 Given these facts, it is clear that there was no need to
             proceed with the five Texas actions because the one
             California action may suffice. Such circumstances pre-
             sent a classic case for a stay: The only potential results of
             adjudicating these cases in parallel fashion would be the
             Texas and California courts agree on the major issues of


                 1  On the same day the Eastern District of Texas de-
             nied Google and Samsung’s motion, it allowed Respond-
             ents to amend their complaint to allege infringement of
             all seven patents against Google.




                                     EXHIBIT 11
                                      Page 77
Case 8:20-cv-00702-JVS-ADS
            Case: 14-147   Document:
                            Document2228-12Page:
                                             Filed
                                                 6 07/13/20
                                                     Filed: 10/09/2014
                                                              Page 7 of 10 Page ID
                                     #:602


             6                                         IN RE GOOGLE INC.




             the litigation, thus producing wasteful and unnecessary
             litigation, or the courts disagree, thus producing conflict-
             ing decisions. Cf. Merial Ltd. v. Cipla Ltd., 681 F.3d
             1283, 1299 (Fed. Cir. 2012) (The purpose of the rule is to
             “avoid conflicting decisions and promote judicial efficien-
             cy.”).
                 In concluding otherwise, the Eastern District of Texas
             relied heavily on each defendant mobile phone manufac-
             turer’s ability to modify and customize the Android plat-
             form to its own particular purpose. In fact, however,
             Respondents provided nearly identical infringement
             contentions to all defendants that rely almost exclusively
             on the underlying functionalities provided in the base
             Android source code provided by Google. Thus, the record
             strongly suggests there will be substantial similarity
             involving the infringement and invalidity issues in all the
             suits.
                  This significant overlap undermines the district
             court’s main premise in rejecting a stay—that each de-
             fendant mobile phone manufacturer’s ability to modify
             and customize the Android platform to its own particular
             purposes “place[d] these suits far outside the usual ‘cus-
             tomer-suit exception.’” See, e.g., Rockstar Consortium US
             LP v. ASUSTeK Computer, Inc., No. 2:13-cv-894, slip op.
             at 9 (E.D. Tex. Jul. 28, 2014); see also Respondents’ Oppo-
             sition to Google and Samsung’s Petition at 16-17 (arguing
             that a stay was not warranted because the manufacturers
             should not be considered “mere resellers” of Google). 2



                 2 We are also unpersuaded by Respondents’ argument
             that, despite not initially naming Google as a defendant,
             their actions are entitled to precedence under a first-filed
             designation since their complaints in Texas were filed
             before the California action, because, as the Supreme
             Court noted in rejecting a similar argument in Kerotest




                                    EXHIBIT 11
                                     Page 78
Case 8:20-cv-00702-JVS-ADS
            Case: 14-147   Document:
                            Document2228-12Page:
                                             Filed
                                                 7 07/13/20
                                                     Filed: 10/09/2014
                                                              Page 8 of 10 Page ID
                                     #:603


              IN RE GOOGLE INC.                                       7



                 The way to avoid wasted resources is not through
             such a “mechanical solution” or “precise rule.” Colo.
             River, 424 U.S. at 817; Kerotest Mfg., 342 U.S. at 183. It
             is instead through a flexible approach, including staying
             proceedings if the other suit is so closely related that
             substantial savings of litigation resources can be ex-
             pected. Here, it is clear that staying proceedings in Texas
             will likely further these objectives by mooting or at least
             advancing the “major premises” being litigated in the
             Texas actions. Katz v. Lear Siegler, Inc., 909 F.2d 1459,
             1464 (Fed. Cir. 1990).
                 Wise judicial administration must also take into con-
             sideration the comparative convenience of both venues for
             resolving the matter. See Futurewei Techs., Inc. v. Acacia
             Research Corp., 737 F.3d 704, 708 (Fed. Cir. 2013) (“Justi-
             fication for an exception may be found in ‘the convenience
             and availability of witnesses, [the] absence of jurisdiction
             over all necessary or desirable parties . . . .” (quoting
             Genentech, Inc. v. Eli Lilly & Co., 998 F.2d 931, 938 (Fed.
             Cir. 1993))).
                 Here, those considerations point firmly in the direc-
             tion of the Northern District of California. As that court
             explained, “Google’s Android products, the target of this
             infringement action, were designed and created here,”
             “[m]any of the witnesses who can testify to the design and
             development of the accused Android platform’s features
             reside near Google’s headquarters in Mountain View,
             California,” and “Defendants do not name any witnesses
             in Texas essential to the suit.” California Action, slip op.
             at 22-25 (N.D. Cal. Apr. 17, 2014).
                Google further filed a declaration that its records re-
             garding the Android platform are predominantly based in



             Manufacturing, “the equities of the situation do not
             depend on this argument.” 342 U.S. at 186 n.6.




                                    EXHIBIT 11
                                     Page 79
Case 8:20-cv-00702-JVS-ADS
            Case: 14-147   Document:
                            Document2228-12Page:
                                             Filed
                                                 8 07/13/20
                                                     Filed: 10/09/2014
                                                              Page 9 of 10 Page ID
                                     #:604


             8                                         IN RE GOOGLE INC.




             its headquarters in the Northern District of California.
             As we noted in In re Genentech, Inc., “[i]n patent in-
             fringement cases, the bulk of the relevant evidence usual-
             ly comes from the accused infringer. . .[and thus] . . . the
             place where the defendants’ documents are kept weighs in
             favor of transfer to that location.” 566 F.3d 1338, 1345
             (Fed. Cir. 2009) (citation omitted). Here the record does
             not suggest otherwise.
                 Respondents point out that they maintain an office in
             Plano, Texas. But they do not dispute that their primary
             operations are run out of Canada. Moreover, the only
             prospective employee witnesses that Respondents name
             from Plano work as counsel for Respondents, and are thus
             entitled to little consideration in a convenience calculus.
             See In re Horseshoe Entm’t, 337 F.3d 429, 434 (5th Cir.
             2003); Solomon v. Cont’l Am. Life Ins. Co., 472 F.2d 1043,
             1047 (3d Cir. 1973); Jack C. Keir, Inc. v. Life Office Mgmt.
             Ass’n, Inc., No. 92-6163, 1993 WL 283902, at *2 (E.D. Pa.
             July 27, 1993) (same for in-house counsel).
                 Given the convenience of the Northern District of Cal-
             ifornia and benefits of staying the Texas proceedings, it
             makes no difference whether it would have been easier to
             consolidate all of the actions in Texas, as suggested by the
             Eastern District of Texas in its practical problems analy-
             sis. That reasoning simply ignores the justifications for a
             stay and cannot, in our view, sustain the obvious waste of
             resources inherent in allowing both actions to proceed in
             parallel fashion.
                 Because the Eastern District of Texas’ orders frus-
             trate the comity doctrine, requiring two federal district
             courts and the parties to expend resources to resolve
             substantially similar claims and issues, the district
             court’s decisions to deny the petitioners’ motions for a
             stay of proceedings was a clear abuse of discretion under
             applicable governing standards, and, in our view, worthy
             of correction by way of mandamus relief. See Cheney v.




                                    EXHIBIT 11
                                     Page 80
Case 8:20-cv-00702-JVS-ADS
             Case: 14-147  Document:
                            Document 22
                                     28-12Page:
                                            Filed907/13/20
                                                     Filed: 10/09/2014
                                                             Page 10 of 10 Page ID
                                     #:605


              IN RE GOOGLE INC.                                         9



             U.S. Dist. Court, 542 U.S. 367, 380-81 (2004) (when a
             petitioner has no alternative way of seeking the relief
             requested a court may grant mandamus in its discretion
             when it concludes that the district court “clearly abuses
             its discretion.”).
                   Accordingly,
                   IT IS ORDERED THAT:
                 The petitions for a writ of mandamus are granted to
             the extent that the orders denying the motions to stay are
             vacated, and the Eastern District of Texas is ordered to
             stay proceedings pending the outcome of the declaratory
             judgment action in the Northern District of California.


                                               FOR THE COURT

                                                /s/ Daniel E. O’Toole
                                                Daniel E. O’Toole
                                                Clerk of Court


             s19




                                    EXHIBIT 11
                                     Page 81
